El Juez Asociado Señor Estrella Martínez
hizo constar la expresión siguiente:
Concurro con el resultado de la Parte II de la Opinión Mayoritaria, fundamentándome en lo expuesto por el Juez Aso-ciado Señor Negrón García en la opinión disidente que emitió en el caso Pueblo v. Esquilín Díaz, 146 DPR 808 (1998). Por otro lado, disiento de las Partes III, IV y V, por encontrar que la evidencia admitida por el Tribunal de Primera Instancia, y objetada por el representante legal del Sr. Héctor M. Santiago Irizarry (señor Santiago Irizarry), era impertinente e inflama-toria y, en consecuencia, inadmisible. Asimismo, considero que esta evidencia creó una influencia notable y desmedida en la mente del jurado, constituyendo un factor sustancial en la condena emitida en contra del señor Santiago Irizarry. De esta forma, hubiese confirmado la sentencia emitida por el Tribunal de Apelaciones, por los fundamentos contenidos en la misma, en la cual acertadamente se determinó que admitir tal evidencia impertinente e inflamatoria violó el derecho del con-victo a un juicio justo y conforme al debido proceso de ley.